DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Can et al. (US2009/0247416).
	Regarding claim 1, Can discloses An apparatus for imaging and analyzing images of tissue samples (fig. 1; abstract; tissue microarray TMA imaging system 10 for imaging and analyzing images of tissue samples), the apparatus comprising: 
an imager configured to capture images within a selectable field of view, wherein a tissue sample container is positionable within the field of view, and wherein the imager is configured to capture images of a pair of tissue sample containers (fig. 1-3; a microscopy imager 12 configured to capture images within a selectable field of view, wherein a tissue sample spot 52 microarray TMA slide 14 (tissue sample container) is positionable within the field of view, and wherein the imager 12 is configured to capture images of a pair of tissue sample spot 52 TMA slide 14 (containers) of a tissue microarray TMA recipient block; par. [0026]-[0031], [0035]-[0039]); 
a lighting system configured to illuminate the field of view (an illumination source (lighting system) configured to illuminate the field of view; par. [0028], [0029]); 
a processor configured to receive captured images of each of the pair of tissue sample containers (fig. 1; processor-based data processing circuitry 20 configured to receive captured images of each of the pair of tissue sample containers; par. [0028]-[0032]); and 
wherein the processor is operable to analyze the captured images and to determine whether there is tissue missing from any one of the captured images (wherein the data processing circuitry 20 is operable to analyze the captured images and to determine whether there is tissue spot 52 missing from any one of the captured images; par. [0037], [0038], [0043], [0044]). 
Regarding claim 2, Can discloses The apparatus of claim 1, further in combination with the tissue sample container, wherein the tissue sample container is any one of a microscopy slide carrying a tissue sample slice and a tissue sample embedded substrate block carried by a cassette (fig. 2; further in combination with the tissue sample spot 52 microarray TMA slide 14, wherein the tissue sample spot 52 microarray TMA slide 14 is any one of a microscopy slide 14 carrying a tissue sample slide 14 section 50 (tissue sample slice) and a tissue sample embedded substrate paraffin block 46 carried by a suitable substrate (cassette) for examination and imaging; par. [0035], [0037]). 
Regarding claim 6, Can discloses The apparatus of claim 1, wherein the processor is operable to compare a first image of a tissue sample embedded in a substrate block to a second image of a tissue sample slice mounted at a microscopy slide (wherein the processor is operable to compare a first TMA tissue spot serial section image of a tissue sample embedded in a paraffin recipient block 46 (substrate block) to a second image of a tissue sample section 50 mounted at a microscopy slide 14; par. [0026], [0035], [0037]-[0039], [0048]), wherein the first image comprises an image of cut tissue present at a cut surface of the substrate block after a previous slicing (wherein the first image comprises an image of cut tissue core spot 52 present at a cut surface of the paraffin recipient block 46 after a previous sectioning (slicing); par. [0026], [0035], [0037]-[0039], [0048]), wherein the second image comprises an image of tissue present in a tissue sample slice after a subsequent slicing (wherein the second image comprises an image of tissue sample core 44 present in a tissue sample section 50 after a subsequent sectioning; par. [0026], [0035], [0037]-[0039], [0048]), wherein the processor is operable to determine whether any of the cut tissue present in the first image is missing from the tissue present in the second image, and wherein the subsequent slicing occurs after the first image is captured (wherein the processor is operable to determine whether any of the cut tissue present in the first image is missing from the tissue present in the second image, and wherein the subsequent sectioning occurs after the first image is captured; par. [0037]-[0039], [0042]-[0051]). 
Regarding claim 7, Can discloses The apparatus of claim 1 further comprising a display screen configured to display a live image of the tissue sample container positioned within the field of view (fig. 1; further comprising a display screen 26 configured to display a live image of the tissue sample spot 52 microarray TMA slide 14 positioned within the field of view of the TMA imaging system 10; par. [0028]-[0033]). 
Regarding claim 8, Can discloses The apparatus of claim 1, wherein the processor is configured to process images stored in a local memory, and wherein the processor is further configured to store images in an archive located in a server memory (fig. 1; wherein the processor is configured to process images stored in internal memory, e.g. RAM chips (local memory), and wherein the processor is further configured to store images in a wide area storage networks via network interface, i.e. (archive located in a server memory); par. [0028]-[0033]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Can et al. (US2009/0247416) in view of Lam et al. (US2006/0199169).
Regarding claim 3, Can discloses The apparatus of claim 2 but fails to disclose further comprising a sample holder configured to support and retain the tissue sample 
Lam teaches, in the same field of endeavor, further comprising a sample holder configured to support and retain the tissue sample container (fig. 3-5; further comprising a tissue block stage 21 (sample holder) configured to support and retain the slide-mounted slice 301 (tissue sample container); par. [0058], [0059], [0069], [0083]), wherein the sample holder is selectively configurable for supporting and retaining any one of the microscopy slide and the substrate block carried by the cassette (wherein the tissue block stage 21 is selectively configurable for supporting and retaining any one of the microscopy sample tissue slide 11 and the tissue specimen block 29 carried by the positioning cassette 29C; par. [0058], [0059], [0069], [0083]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can in order to provide further comprising a sample holder configured to support and retain the tissue sample container, wherein the sample holder is selectively configurable for supporting and retaining any one of the microscopy slide and the substrate block carried by the cassette as taught by Lam in order to provide the advantage of an imaging system with greater functionality of an imaging system with greater accuracy in the comparison between multiple images of multiple different slides.
5.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Can et al. (US2009/0247416) in view of Soto-Thompson et al. (US2010/0026785).
Regarding claim 4, Can discloses The apparatus of claim 1, but fails to disclose wherein the lighting system comprises a polarizer configured to reduce glints in the field of view. 
Soto-Thompson teaches, in the same field of endeavor, wherein the lighting system further comprises a polarizer configured to reduce glints in the field of view (fig. 1, 5A; wherein the illumination subsystem comprises an illumination polarizer IP 36 configured to reduce glints in the field of view; par. [0057], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can in order to provide wherein the lighting system comprises a polarizer configured to reduce glints in the field of view as taught by Soto-Thompson in order to provide the advantages of an imaging system with greater ability to reduce spectral reflections which may interfere with the analysis of a captured image.
Regarding claim 5, the combined references of Can and Soto-Thompson disclose The apparatus of claim 4, wherein Soto-Thompson discloses the lighting system further comprises a polarized light source configured to further reduce glints in the field of view (wherein the illumination subsystem further comprises a polarized second set of LEDs 49 configured to further reduce glints in the field of view; par. [0057, [0059], [0062]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Can in order to provide wherein the lighting system further comprises a polarized light source configured to further reduce glints in the field of view as taught by Soto-Thompson in order to provide the advantages of an 
Allowable Subject Matter
6.	Claims 9-21 are allowed.  Nothing in the prior art showed or suggested the specific limitations of these claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA C BERNARDI whose telephone number is (571)270-7125.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW BELLA can be reached on (571) 272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA C BERNARDI/Primary Examiner, Art Unit 2667